Case 2:19-cv-01359-TJH-MAA Document 60 Filed 03/16/20 Page 1 of 2 Page ID #:875




                                                                          March 16, 2020

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA




    In the Matter of the Transfer of Cases         )
    from the Calendar                              ) ORDER OF THE CHIEF JUDGE
                                                   )
                                                   )          20-041
    of                                             )
                                                   )
    Judge ANDRE BIROTTE                            )
                                                   )

          IT IS ORDERED, with the concurrence of the Case Management and

    Assignment Committee, that the following cases bereassigned from the calendar of

    Judge Andre Birotte to the calendar of Judge Terry J. Hatter, Jr. for all further

    proceedings:

    2:15-cv-07760-AB-JEMx: *SEALED* v.  6($/('

    2:19-cv-00601-AB-AFMx: Mike Sarieddine v. Alien Visions E Juice, Inc., et al.
    2:19-cv-01359-AB-MAAx: Lester I Spielman v. United Services Automobile
                            Association Casualty Insurance Company
    2:19-cv-04368-AB-GJSx: Margulan Abzalov v. Marriott International, Inc., et al.
    2:19-cv-05006-AB-Ex:    Arnold Welch v. Trans Union LLC, et al.
    2:19-cv-05274-AB-AFMx: Patrick J. Reiten, MD FACS v. Blue Cross of California,
                            et al.
    2:19-cv-05286-AB-PLAx: Klauber Brothers, Inc v. Target Corporation, et al.
    2:19-cv-06599-AB-GJSx: Craig Cunningham v. GHS Interactive Security, LLC
    2:19-cv-07684-AB-JCx:   Gregory Durham v. Autism Spectrum Therapies, LLC, et
                            al.
    2:19-cv-08380-AB-JEMx: Don Young v. Cuckler, MD, et al.
    2:19-cv-08572-AB-JPRx: Tajarah Nicholson v. Experian Information Solutions, Inc.,
                            et al.
    2:19-cv-08596-AB-ASx:   Intex Recreation Corp. v. Bestway USA, Inc., et al.
    2:19-cv-09316-AB-SKx:   Madeleine Marlene Menzoyan v. Wells Fargo Bank, N.A.,
                            et al.
Case 2:19-cv-01359-TJH-MAA Document 60 Filed 03/16/20 Page 2 of 2 Page ID #:876



                                                                                          2
    In the Matter of the Transfer of
    Cases from the Calendar of
    Judge Andre Birotte


    2:19-cv-10151-AB-JCx:              1700 PCH Development, LLC v. Golden Eagle
                                       Insurance Corporation, et al.
    2:19-cv-10363-AB-Ex:               David Vaccaro v. Nextdoor.com, Inc.
    2:19-cv-10366-AB-ASx:              Simeon Ray Perkins v. Hertz Local Edition Corp., et
                                       al.
    2:19-cv-10775-AB-SSx:              Henry Ramos v. Moog, Inc., et al.
    2:20-cv-00662-AB-JPRx:             Terry Fabricant v. RAB Inc., et al.
    2:20-cv-01005-AB-GJSx:             Default Recovery Associates, LLC v. Shoutz, Inc.,
                                       et al.
    2:20-cv-01075-AB-AGRx:             Abante Rooter and Plumbing , et al. v. Formula
                                       Funding, et al.
    2:20-cv-01944-AB-KESx:             Lawanda D. Small v. Allianz Life Insurance
                                       Company of North America
    5:13-cv-01371-AB-PLAx:             Samuel Anthony Acinelli, Jr v. Robert Herrick, et al.
    5:18-cv-02488-AB-AGRx:             Harold Taylor v. Dean Borders, et al.
    5:19-cv-01275-AB-KKx:              Jessica Barajas, et al. v. Tharaldson Hospitality
                                       Staffing, LLC, et al.
    5:19-cv-02029-AB-SPx:              Elizabeth Saleen v. Collection Bureau of America
    5:19-cv-02439-AB-SHKx:             Pompeya Cobiana v. Costco Wholesale
                                       Corporation, et al.



    DATED: March 16, 2020
                                                   Chief Judge Virginia A. Phillips
